*224on dependant’s and plaintiff’s motions foe Rehearing
[Marcli 4, 1977]
ORDER
J. Edward Shinn, attorney of record for plaintiff.
B. Frederick Buchan, Jr. and Thomas J. Scott, with whom was Assistant Attorney Generad Bern E. Lee, for defendant.
Before Davis, Judge, Presiding, Cowen, Senior Judge, Skelton, Nichols, Kashiwa, Ktjnzig and Bennett, Judges, en banc.
This case comes before the court on defendant’s motion for rehearing and plaintiff’s response; plaintiff’s motion for rehearing, etc. and defendant’s reply; plaintiff’s motion for leave to file a response, and plaintiff’s response to defendant’s reply to plaintiff’s motion for rehearing, etc.; defendant’s motion for leave to file its second motion for rehearing; defendant’s second motion for rehearing; and plaintiff’s response to defendant’s motion for leave to file its second motion for rehearing and to defendant’s second motion for rehearing. These various matters have been considered en banc and without oral argument. They are disposed of as follows:
1. Plaintiff’s motion for rehearing is granted to the following extent and is otherwise denied:
(a). On page 11 of the slip opinion, second sentence, delete “of the airframe price” and substitute “of the total retail sale value (including engine and standard equipment) .”
(b). In finding 467, last paragraph (as added by the court), third and seventh sentences, in both places delete “of the airframe price” and substitute “of the total retail sale value (including engine and standard equipment).”
(c). As provided in the original -per curiam opinion the case remains remanded to the Trial Division for the computation of the precise amount of recovery, but we emphasize *225that, insofar as the basic compensation is concerned,1 the court feels that no further evidence or testimony is necessary but that the amount can be calculated from the court’s opinion and findings, taken together with the material (except for the royalty-percentages and resulting monetary figures) in Judge Lane’s findings with respect to “Royalty Bases” (Judge Lane’s findings 475-516).2
(d). The trial judge to whom the case is assigned is directed to determine the amount of recovery as expeditiously as possible, and he may, in his discretion, call upon the parties for the written submissions suggested in paragraph B of plaintiff’s motion for rehearing — or any other submissions or procedures the trial judge deems helpful in the expeditious computation of the amount of recovery.
(e). With respect to “Spare Parts” and “Experimental Use”, the court deems those matters fully determined by Parts IY and VI, respectively, of its per curiam opinion.
2. Plaintiff’s motion for leave to file a response to defendant’s reply to plaintiff’s motion for rehearing is granted and has been considered.
3. Defendant’s first motion for rehearing is denied.
4. Defendant’s motion for leave to file its second motion for rehearing is granted.
5. Defendant’s second motion for rehearing is denied except that, in the paragraph of the per curiam opinion beginning on page 20 and ending on page 21, the second sentence is deleted in full, and the present third and fourth sentences are modified to read as follows: “But plaintiff did not include attorneys’ fees in his requested reasonable and entire compensation before the trial judge, and no determination with respect to attorneys’ fees, witness fees and expenses is called for from the court.”
IT IS SO ORDERED.

 Evidence may possibly but not necessarily be called for with respect to the appropriate rate of delay compensation in 1976 and 1977.


 The court did not adopt those findings because many of them incorporated Judge Lane’s determination of the reasonable royalty which differed from that the court determined.